DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al (7,544,935) in view of Keenan et al (6,584,413).
Regarding claim 1 and 8 Terada discloses,
 	Generating an elemental map in a surface analyzer which acquires an elemental map (note fig. 1, block 19 and col. 5 lines 55-56. Elemental map acquired by analyzer) by scanning a surface of a specimen with a primary beam (note col. 4 lines 46-51, specimen irradiated with electron beam) separating signals emitted from the specimen with a spectrometer (note col. 4 lines 51-52, examiner 
 	Acquiring a plurality of correction channel images by 
 	Scanning a surface of a standard specimen having a uniform elemental concentration with the primary beam (note col. 8 lines 22-25) and generating a correction channel image for each of the channels;
 	Generating correction information (note col. 4 lines 57-60, correction value); 
 	Generating the elemental map of the specimen to be analyzed based on the plurality of analysis (note col. 4 lines 53-56, obtaining elemental map based on device conditions and observation conditions) channel images having the pixels with corrected brightness values.  Terada does not clearly disclose acquiring a plurality of analysis channel images by scanning a surface of a specimen to be analyzed with the primary beam and generating an analysis channel image for each of the channels; correcting brightness values of pixels constituting an analysis channel image among the plurality of analysis channel images based on the correction information.  Keenan discloses acquiring a plurality of analysis channel images by scanning a surface of a specimen to be analyzed with the primary beam and generating an analysis channel image for each of the channels, correcting brightness values of pixels constituting an analysis channel image among the plurality of analysis channel images based on the correction information (note col. 5 lines 55-65 and col. 7 lines 47-53, cites plurality channels and bright pixels).  Terada and Keenan are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skills at the time the invention was effectively filed to include acquiring a plurality of analysis channel images by scanning a surface of a specimen to be analyzed with the primary beam and generating an analysis channel image for each of the channels, correcting 
It would have been obvious to combine Keenan with Terada to obtain the invention as specified by claims 1 and 8.

Regarding claims 2 and 9 Terada discloses,
 	Generating the correction information (note Terada, col. 4 lines 57-67), a coefficient is used as the correction information (note col. 5 lines 1-20), Terada does not clearly disclose wherein a value obtained by multiplying each of the brightness values of the pixels constituting the correction channel image.  Keenan discloses a value obtained by multiplying each of the brightness values of the pixels constituting the correction channel image (note col. 5 lines 55-65 and col. 7 lines 47-53, cites plurality channels and bright pixels).  Terada and Keenan are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skills at the time the invention was effectively filed to include a value obtained by multiplying each of the brightness values of the pixels constituting the correction channel image in the system of Terada as evidenced by Keenan.  The suggestion/motivation for doing so performs multivariate spectral analysis (note col. 1 lines 50-51).
It would have been obvious to combine Keenan with Terada to obtain the invention as specified by claims 2 and 9.

Regarding claim 6 Terada discloses,
 	Wherein the primary beam is constituted by electrons (note Terada, col. 4 lines 44-51, cites electron beam), Terada does not clearly disclose signals are constituted by Auger electrons.  Keenan discloses signals are constituted by Auger electrons (note col. 2 lines 61-61, cites Auger electrons).  Terada and Keenan are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skills at the time the invention was effectively filed to include signals constituted by Auger electrons in the system of Terada as evidenced by Keenan.  The suggestion or motivation for doing so performs multivariate spectral analysis (note col. 1 lines 50-51). It would have been obvious to combine Keenan with Terada to obtain the invention as specified by claim 6.

Regarding claim 7 Terada discloses,
 	Wherein the primary beam is constituted by X-rays (note Terada, col. 8 lines 27-28 and 30-32, electron beams transmitted, energy x-ray formed), Terada does not clearly disclose signals are constituted by photoelectrons.  Keenan discloses signals are constituted by photoelectron.  Terada and Keenan are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skills at the time the invention was effectively filed to include signals constituted by photoelectrons in the system of Terada as evidenced by Keenan.  The suggestion/motivation for doing so performs multivariate spectral analysis (note col. 1 lines 50-51). It would have been obvious to combine Keenan with Terada to obtain the invention as specified by claim 7.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 3-5.

Regarding claim 3, prior art could not be found for the features wherein the coefficient is calculated by dividing an average of the brightness values of all of the pixels constituting the correction channel image by each of the brightness values of all of the pixels constituting the correction channel image.  These features in combination with other features could not be found in the prior art.

Regarding claim 4 prior art could not be found for the features, wherein acquiring the plurality of correction channel images, the plurality of correction channel images are acquired under a plurality of different measurement conditions, generating the correction information, the correction information is generated for each of the measurement conditions, and correcting the brightness values of the pixels constituting the analysis channel image, correction is performed by using the correction information generated for each of the measurement conditions.  These features in combination with other features could not be found in the prior art.

Regarding claim 5 prior art could not be found for the features, performing a smoothing process on each of the plurality of correction channel images after the step of acquiring the plurality of correction channel images, wherein generating the correction information, the correction information is generated for each pixel of the smoothed correction channel image based on a brightness value of the pixel.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.D.
February 13, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664